Exhibit 10.1
[Execution Version]
October 7, 2011
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, Third Floor
Dallas, Texas 75201
Attention: Kimberly A. Bourgeois

  Re:     Eleventh Amendment to Credit Agreement dated as of January 18, 2008
among Approach Resources Inc. (“Borrower”), JPMorgan Chase Bank, N.A. and the
institutions named therein (“Lenders”) and JPMorgan Chase Bank, N.A., as Agent
(“Agent”)

Ladies and Gentlemen:
     Reference is hereby made to that certain Credit Agreement dated as of
January 18, 2008 among Approach Resources Inc., a Delaware corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Agent (“Agent”), and the Lenders
that are signatory parties hereto (the “Lenders”), as amended by amendments
dated February 19, 2008, May 6, 2008, August 26, 2008, April 8, 2009, July 8,
2009, October 30, 2009, February 1, 2010, May 3, 2010, October 21, 2010, May 4,
2011 and as of the date hereof (as amended, the “Loan Agreement”). All
capitalized terms herein shall have the meanings ascribed to them in the Loan
Agreement.
     Pursuant to this Eleventh Amendment (the “Amendment”), Agent, Lenders and
Borrower agree, effective as of the date hereof, to amend the Loan Agreement
according to the terms and provisions set forth below.
     1. Definition of Loan Documents. Section 1 of the Loan Agreement is hereby
amended to redefine “Loan Documents” as follows:
     “Loan Documents means this Agreement, the Notes, the Collateral Documents
and all other documents executed by Borrower with Agent or Lenders in connection
with the transaction described in this Agreement, including any and all
amendments to this Agreement made pursuant to Section 24 of this Agreement.”
     2. Collateral Security. Section 6(b) of the Loan Agreement is hereby
amended by deleting the last sentence thereof and substituting the following
therefor:
     “From time to time, Borrower will cause to be executed and delivered to
Agent additional Collateral Documents if Agent reasonably deems such are
necessary to insure perfection or maintenance of Lenders’ security interests and
Liens in not less than 80% of the Engineered Value of the Oil and Gas Properties
which are included in the Borrowing Base then in effect.”
     3. Events of Default. The following is hereby added to the end of
Section 14 of the Loan Agreement, “Events of Default”:

 



--------------------------------------------------------------------------------



 



     “After the exercise of remedies provided for in this Agreement, the
Collateral Documents or any of the other Loan Documents (or after the Loans have
automatically become immediately due and payable as set forth in this
Section 14), any amounts received on account of the Notes or any Loans shall be
applied by Agent in the following order:
First, to payment of that portion of the amounts owed hereunder and under the
other Loan Documents constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to Agent) payable to Agent
in its capacity as such;
Second, to payment of that portion of the amounts owed hereunder constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit fees) payable to Lenders (including fees, charges and disbursements of
counsel to the respective Lenders), ratably among them in proportion to the
respective amounts described in this clause Second payable to Agent and Lenders;
Third, to payment of that portion of the amounts due hereunder constituting
accrued and unpaid Letters of Credit Fees and interest on the Loans, ratably
among Lenders, in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the amounts owed hereunder constituting
unpaid principal of the Loans, unpaid Reimbursement Obligations, the maximum
amounts which Lenders might then or thereafter be called upon to advance under
all Letters of Credit then outstanding and settlements under Rate Management
Transactions ratably among Lenders in proportion to the respective amounts
described in this clause Fourth held by them; and
Last, the balance, if any, after all of the amounts due hereunder, under the
Loans and under the other Loan Documents have been indefeasibly paid in full, to
Borrower, or as otherwise required by applicable law.
If an amount of an undrawn Letter of Credit or other contingent amount is
included in the foregoing and such Letter of Credit or other contingent amount
expires and the resulting obligations are lower than the amount that was
included in the forgoing application of payments, the Agent shall revise the
calculation under the forgoing application of payments, and the Lenders and
other parties receiving such payments shall be obligated to refund any excess
payment to the Agent to be applied in accordance with the revised calculation of
the application of payments.”
     4. Agent and Lenders; Consultation with Counsel. Section 15(c) of the Loan
Agreement is hereby amended by deleting “FROST” from line 5 thereof and
inserting “JPMORGAN” in its place.
     5. Increase to Borrowing Base and Commitment. As of the date hereof, the
Borrowing Base and Commitment under the Loan Agreement are increased to
$260,000,000.

2



--------------------------------------------------------------------------------



 



     6. Assignments of Commitment. Prior to giving effect to this Amendment,
JPMorgan Chase Bank, N.A., BNP Paribas, KeyBank National Association, The Frost
National Bank and Royal Bank of Canada (the “Existing Lenders”) each has a
Commitment Percentage as set out below under the heading “Existing Lender
Commitments.” The Existing Lenders desire to assign to Wells Fargo Bank, N.A.
(the “New Lender”), a percentage of each Existing Lender’s Commitment Percentage
of its obligations as a Lender under the Loan Agreement, such that after giving
effect to such assignments and as of the date hereof, the respective Commitment
Percentages of the Existing Lenders and the New Lender will be as set forth
below under the heading “Revised Lender Commitments” and on Schedule I attached
hereto and made a part hereof and of the Loan Agreement, as amended hereby.
Agent and Borrower hereby consent to the assignments by Existing Lenders of such
portion of each of their rights and obligations as a Lender under the Loan
Agreement to the New Lender. Effective as of the date hereof such acquisition of
a portion of the Existing Lenders’ Commitments by the New Lender shall be deemed
to have been consummated pursuant to the terms of the Assignment and Acceptance
Agreement attached as Exhibit D to the Loan Agreement (which is incorporated
herein by reference as if fully set forth herein) as if the Existing Lenders and
the New Lender had executed Assignment and Acceptance Agreements with respect to
such assignments.

                                      Existing Lender Commitments     Revised
Lender Commitments   Lenders   Percentage     Amount     Percentage     Amount  
JPMorgan Chase Bank, N.A.
    22.5 %   $ 45,000,000       21.09 %   $ 54,843,750  
BNP Paribas
    20.00 %   $ 40,000,000       15.38 %   $ 40,000,000  
KeyBank National Association
    20.00 %   $ 40,000,000       18.75 %   $ 48,750,000  
Royal Bank of Canada
    20.00 %   $ 40,000,000       18.75 %   $ 48,750,000  
The Frost National Bank
    17.5 %   $ 35,000,000       16.41 %   $ 42,656,250  
Wells Fargo Bank, N.A.
    N/A       N/A       9.62 %   $ 25,000,000  
TOTAL
    100.00 %   $ 200,000,000       100.00 %   $ 260,000,000  

     7. Schedule I. Effective as of the date hereof, Schedule I to the Loan
Agreement is deleted in its entirety and Schedule I attached hereto is
substituted therefor.
     8. Replacement Notes. As of the date hereof there shall be executed and
delivered by Borrower to each of the Existing Lenders and the New Lenders, if
requested, replacement Notes, in the form of Exhibit “B” attached hereto
reflecting the percentage of each Lender’s Pro Rata Part of the Facility Amount.
Promptly upon receipt of a replacement Note, each Lender shall deliver to
Borrower all existing Notes held by each such Lender.
     9. Notes. Notwithstanding Sections 3(a) and 3(b) of the Loan Agreement
referencing that the Loans shall be evidenced by Notes payable to each Lender in
the aggregate face amount of the Facility Amount, the delivery of such a Note to
the Lenders shall be at each Lender’s discretion. Any Lender may request that
Loans made by it be evidenced by a Note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the

3



--------------------------------------------------------------------------------



 



order of such Lender in the form of Exhibit “B” to the Loan Agreement.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 29 of the Loan Agreement)
be represented by one or more Notes in such form payable to the order of the
payee named therein. Irrespective of the Facility Amount, no Lender shall ever
be obligated to advance on the Commitment any amount in excess of its Commitment
then in effect.
     10. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lenders:
     (a) The Amendment. Borrower, each Guarantor and each Lender shall have duly
and validly executed and delivered this Amendment to Agent.
     (b) Replacement Notes. If requested by any Lender, and upon the delivery to
Borrower of the terminated existing Notes, Borrower shall have duly and validly
executed the Notes payable to each of the Lender signatories hereto in
termination and replacement of the existing Notes.
     (c) Representations and Warranties. The representations and warranties
contained in the Loan Agreement and in the other Loan Documents shall be true
and correct in all material respects as of the date hereof, as if made on the
date hereof.
     (e) No Default. No Default or Event of Default shall have occurred and be
continuing.
     (f) Corporate/Partnership Proceedings. All corporate and/or partnership
proceedings, taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, and its legal counsel.
     (g) Fees. In consideration for the agreements set forth herein, Borrower
shall have paid to Agent any fees payable to Agent and/or Lenders pursuant to or
in connection with the fee letter agreement of even date herewith between
Borrower and Agent.
     11. Ratification by Guarantors. Each Guarantor hereby ratifies and
reaffirms all of its obligations under its Guaranty Agreement (the “Guaranty”)
of Borrower’s obligations under the Loan Agreement, as amended hereby. Each
Guarantor also hereby agrees that nothing in this Amendment shall adversely
affect any right or remedy of Lenders under the Guaranty and that the execution
and delivery of this Amendment shall in no way change or modify its obligations
as guarantor under the Guaranty. Although each Guarantor has been informed by
Borrower of the matters set forth in this Amendment and such Guarantor has
acknowledged and agreed to the same, such Guarantor understands that Agent has
no duty to notify such Guarantor or to seek such Guarantor’s acknowledgment or
agreement, and nothing contained herein shall create such a duty as to any
transaction hereafter.

4



--------------------------------------------------------------------------------



 



     12. Representations and Warranties. By executing this Amendment, Borrower
hereby represents, warrants and certifies to Lenders that, as of the date
hereof, (a) there exists no Event of Default or events which, with notice or
lapse of time, would constitute an Event of Default; (b) Borrower has performed
and complied with all agreements and conditions contained in the Loan Agreement
or the other Loan Documents which are required to be performed or complied with
by Borrower; and (c) the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true in all material respects, with
the same force and effect as though made on and as of the date hereof (except to
the extent that such representations and warranties related solely to an earlier
date).
     13. Confirmation and Ratification. Except as affected by the provisions set
forth herein, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed by all parties. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lenders under the Loan
Agreement or the other Loan Documents.
     14. Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement, the Loan Documents and such other documents to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.
     15. Multiple Counterparts. This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until a counterpart of this
Amendment has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.
     16. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
     17. Final Agreement. THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
ALL PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR
HERETO, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF
THE PARTIES.
     Please signify your acceptance to the foregoing terms and provisions by
executing a copy of this Amendment at the space provided below.

5



--------------------------------------------------------------------------------



 



            Very truly yours,

BORROWER:

APPROACH RESOURCES INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer        GUARANTORS:

APPROACH OIL & GAS INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer        APPROACH RESOURCES I, LP,
a Texas limited partnership
      By:   Approach Operating, LLC,
a Delaware limited liability company,
its general partner         By:   Approach Resources Inc.,
a Delaware corporation,
its sole member         By:   /s/ J. Ross Craft         J. Ross Craft, President
and Chief Executive Officer     

[Signature Pages]





--------------------------------------------------------------------------------



 



            ACCEPTED AND AGREED TO
effective as of the date and year
first above written:

AGENT:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Michael A. Kamauf         Michael A. Kamauf, Authorized Officer 
      LENDERS:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Michael A. Kamauf         Michael A. Kamauf, Authorized Officer 
 

[Signature Pages]





--------------------------------------------------------------------------------



 



            BNP PARIBAS, Lender and Syndication Agent
      By:   /s/ Michaela Braun         Name:   Michaela Braun        Title:  
Director              By:   /s/ Greg Smothers         Name:   Greg Smothers     
  Title:   Director     

[Signature Pages]

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, Lender and
Documentation Agent
      By:   /s/ David Morris         Name:   David Morris        Title:   Vice
President     

[Signature Pages]

 



--------------------------------------------------------------------------------



 



            THE FROST NATIONAL BANK
      By:   /s/ Alex Zemkoski         Alex Zemkoski, Vice President             

[Signature Pages]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:   /s/ Jay T. Sartain         Name:   Jay T. Sartain        Title:  
Authorized Signatory     

[Signature Pages]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Catherine Stacy         Name:   Catherine Stacy        Title:  
Vice President     

[Signature Pages]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                      Commitment Amount     Percentage Commitment  
JPMorgan Chase Bank, NA
  $ 54,843,750.00       21.09 %
 
               
BNP Paribas
  $ 40,000,000.00       15.38 %
 
               
Key Bank National Association
  $ 48,750,000.00       18.75 %
 
               
Royal Bank of Canada
  $ 48,750,000.00       18.75 %
 
               
The Frost National Bank
  $ 42,656,250.00       16.41 %
 
               
Wells Fargo Bank, N.A.
  $ 25,000,000.00       9.62 %
 
               
TOTAL
  $ 260,000,000.00       100.00 %

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
REVOLVING NOTE

          $_________________   Dallas, Texas   October 7, 2011

     FOR VALUE RECEIVED, the undersigned APPROACH RESOURCES INC., a Delaware
corporation (“Borrower”), hereby unconditionally promises to pay to the order of
__________________ (“Lender”) at the offices of JPMORGAN CHASE BANK, N.A.
(“Agent”) in Dallas County, Texas, the principal sum of _______ MILLION AND
NO/100 DOLLARS ($_________________), or so much thereof as may be advanced by
Lender and outstanding at any time or from time to time pursuant to the Credit
Agreement (as hereinafter defined) in lawful money of the United States of
America together with interest from the date hereof until paid at the rates
specified in the Credit Agreement. All payments of principal and interest due
hereunder are payable at the offices of Agent at 2200 Ross Avenue, Third Floor,
Dallas, Texas 75201, Attention: Kimberly A. Bourgeois, or at such other address
as Agent shall designate in writing to Borrower.
     The principal and all accrued interest on this Note shall be due and
payable in accordance with the terms and provisions of the Credit Agreement.
     This Note is executed pursuant to that certain Credit Agreement dated
January 18, 2008 by and among Borrower, Agent and the other Lenders parties
thereto, as amended (as amended, the “Credit Agreement”) and is one of the Notes
referred to therein. Reference is made to the Credit Agreement and the Loan
Documents (as that term is defined in the Credit Agreement) for a statement of
prepayment rights and obligations of Borrower, for a statement of the terms and
conditions under which the due date of this Note may be accelerated and for
statements regarding other matters affecting this Note (including without
limitation the obligations of the holder hereof to advance funds hereunder,
principal and interest payment due dates, voluntary and mandatory prepayments,
exercise of rights and remedies, payment of attorneys’ fees, court costs and
other costs of collection and certain waivers by Borrower and others now or
hereafter obligated for payment of any sums due hereunder). Upon the occurrence
of an Event of Default (as that term is defined in the Credit Agreement and Loan
Documents) Agent may declare forthwith to be entirely and immediately due and
payable the principal balance hereof and the interest accrued hereon, and Lender
shall have all rights and remedies of a Lender under the Credit Agreement and
Loan Documents. This Note may be prepaid in accordance with the terms and
provisions of the Credit Agreement.
     Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate (as such term is defined in the Credit
Agreement), and, if the holder hereof ever receives, collects, or applies as
interest any such amount which would be excessive interest, it shall be deemed a
partial prepayment of principal and treated hereunder as such; and, if the
indebtedness evidenced hereby is paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest paid
or payable under any specific

1



--------------------------------------------------------------------------------



 



contingency exceeds the Maximum Rate, Borrower and the holder hereof shall, to
the maximum extent permitted under applicable law (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) spread the
total amount of interest throughout the entire contemplated term of the
obligations evidenced by this Note and/or referred to in the Credit Agreement so
that the interest rate is uniform throughout the entire term of this Note;
provided that, if this Note is paid and performed in full prior to the end of
the full contemplated term thereof and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, the holder hereof shall
refund to Borrower the amount of such excess or credit the amount of such excess
against the indebtedness evidenced hereby, and, in such event, the holder hereof
shall not be subject to any penalties provided by any laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum Rate.
     If any payment of principal or interest on this Note shall become due on a
day other than a Business Day (as such term is defined in the Credit Agreement),
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest in
connection with such payment.
     If this Note is placed in the hands of an attorney for collection, or if it
is collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.
     Borrower and each surety, endorser, guarantor and other party ever liable
for payment of any sums of money payable on this Note, jointly and severally
waive presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all renewals, extensions,
indulgences, releases or changes.
     This Note renews and replaces, but does not extinguish, the amounts
remaining unpaid on that certain promissory note dated May 4, 2011, executed by
Borrower and payable to the order of Lender. [This paragraph does not apply to
the Wells Fargo Bank, N.A. Note.]
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE STATE OF
TEXAS. BORROWER AGREES THAT THIS NOTE IS PERFORMABLE IN TARRANT COUNTY, TEXAS
AND THAT SUCH COUNTY IS PROPER VENUE FOR ANY ACTION OR PROCEEDING INVOLVING THIS
NOTE TO THE EXCLUSION OF ALL OTHER VENUES.
     THIS INSTRUMENT SECURES A LINE OF CREDIT USED PRIMARILY FOR BUSINESS,
COMMERCIAL OR AGRICULTURAL PURPOSES.

2



--------------------------------------------------------------------------------



 



     THIS WRITTEN NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     EXECUTED as of the date and year first above written.

            BORROWER:

APPROACH RESOURCES INC.,
a Delaware corporation
      By:           Steven P. Smart, Executive Vice President and         Chief
Financial Officer     

3